Citation Nr: 0522259	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  99-15 874A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include depression and post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


REMAND

The veteran served on active duty from November 1975 to June 
1988.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, which denied service connection for 
hypertension and depression (claimed as stress and sleeping 
problems/bad dreams).  

In July 2000 the veteran was afforded a video conference 
hearing before Veterans Law Judge, who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).

In December 2000 the Board remanded this appeal to the RO for 
further development.  After the requested development was 
completed the RO denied service connection for a psychiatric 
disorder, to include depression and post-traumatic stress 
disorder, and hypertension.  

On June 9, 2005, the veteran was sent a letter informing him 
that the Veterans Law Judge who conducted the hearing was no 
longer employed by the Board and that, should he request a 
new hearing, a second hearing would be provided for him 
before the judge who would decide his case.  

In response to the VA's June 2005 letter postmarked July 6, 
2005, the veteran requested a BVA hearing at the Atlanta, 
Georgia, Regional Office before a Veterans Law Judge.  
Accordingly, the appeal is REMANDED to the RO for the 
following actions:

Schedule the veteran for a Travel Board 
hearing at the RO before a Veterans Law 
Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



